Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22-24, 26, 29, 32-34 and 39-40 are objected to because of the following informalities: Appropriate correction is required.

Examiner suggests the following amendments:
Claim 22. The composition of claim 21, wherein the composition comprises the cellulose nanomaterial in an amount ranging from about 0.1 wt/v% to about 3 wt/v%, and wherein the composition further comprises a crosslinking agent, a film forming material, an inorganic salt, or a combination

Claim 23. The composition of claim 22, wherein the inorganic salt component is selected from a sodium-containing salt, a potassium-containing salt, a calcium-containing salt, a magnesium-containing salt, a tin-containing salt, or a combination

Claim 24. The composition of claim 22, wherein the inorganic salt component is selected from nano calcium carbonate, micro calcium carbonate, calcium oxide nanopowder, calciurm:silicate at a ratio of 2, NaCI, SnCl2, MgCl2, KCI, Kl, or a combination 

Claim 26. The composition of claim 22, wherein the film forming material is selected from methyl cellulose, carboxymethyl cellulose, cellulose derivatives, chitosan, or a combination

Claim 29. The composition of claim 21, wherein the stabilizing agent is a carboxy- or sulfate-containing polysaccharide selected from alginic acid, sodium alginate, cellulose, cellulose derivatives, pectic polysaccharides, carboxymethyl dextran, xanthan gum, carboxymethyl starch, hyaluronic acid, dextran sulfate, pentosan polysulfate, carrageenans, fuciodans, or a combination

Claim 32. The composition of claim 21, wherein:
the composition comprises the cellulose nanomaterial and the surfactant and wherein the cellulose nanomaterial comprises cellulose nanofibrils in an amount ranging from 0.1 wt/v% to 1 wt/v%; the surfactant is polyoxyethylene (80) sorbitan monolaurate, sorbitan monolaurate, sorbitan monooleate, or a combination thereof, and is present in an amount ranging from 0.1 wt/v% to about 0.5 wt/v%; and wherein the composition further comprises glycerol, sorbitol, polyethylene glycol 400, or a combination 
the composition comprises the cellulose nanomaterial and the stabilizing agent and wherein the cellulose nanomaterial comprises cellulose nanocrystals in an amount ranging from about 0.1 wt/v% to about 0.2 wt/v%;


Claim 34. The composition of claim 33, wherein the composition further comprises a plasticizer, an antimicrobial agent, or a combination thereof and wherein the plasticizer is selected from glycerol, sorbitol, polyethylene glycol 400, a polyoxyethylene-fatty ester, a sorbitan-fatty acid ester, a polyglyceryl-fatty acid ester, or a combinationa combination

Claim 35. A method, comprising 

39. The composition of claim 38, comprising: cellulose nanofibrils in an amount ranging from 0.1 wt/v% to 1 wt/v%; polyoxyethylene (80) sorbitan monolaurate, sorbitan monolaurate, sorbitan monooleate, or a combination thereof, in an amount ranging from 0.1 wt/v% to about 1 wt/v%; and glycerol, sorbitol, polyethylene glycol 400, a polyoxyethylene-fatty ester, a sorbitan-fatty acid ester, a polyglyceryl-fatty acid ester, or a combination


cellulose nanocrystals in an amount ranging from about 0.1 wt/v% to about 3 wt/v%; and a carboxy- or sulfate-containing polysaccharide selected from alginic acid, sodium alginate, cellulose, cellulose derivatives, pectic polysaccharides, carboxymethyl dextran, xanthan gum, carboxymethyl starch, hyaluronic acid, dextran sulfate, pentosan polysulfate, carrageenans, fuciodans, or a combination

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Boluk et al (20120153214).
Boluk teaches an anti icing fluid.
Boluk, paragraph 41 of the PGPUB, teaches the anti-icing composition of the present invention can be made with nanocrystalline cellulose alone as a thickening agent or optionally nanocrystalline cellulose in conjunction with one or more water soluble polymeric thickeners for anti-icing fluids. The nanocrystalline cellulose component is preferably present in an amount of 0.25 to 5% by weight of the 
Xanthan gum, guar gum and carrageenan or carboxymethyl cellulose as taught by Boluk read on a stabilizing agent as claimed in claim 40.
Boluk, paragraph 42 of the PGPUB, teaches surfactants can also optionally be added to improve spraying and wetting ability during application and to control the level of thickening by associating with polymeric rheological modifiers. 
A preamble of “formulated for coating or forming a film on a plant or plant part” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). Where the claimed and prior art product(s) are identical or substantially identical, or are produced by identical or substantially identical process(es) the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed .product(s), see In re Best, 195USPQ 430.
Allowable Subject Matter
Claims 21-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
WO2013009253 teaches a composition comprising nanofibril cellulose. This reference does not teach the composition comprising a cellulose nanomaterial comprising crystalline and amorphous regions as claimed in independent claims 21, 33 and 38.
Further, this reference does not the composition as claimed in claim 40. 

Kim teaches a composition comprising cellulose crystallites. This reference does not teach the composition comprising a cellulose nanomaterial comprising crystalline and amorphous regions as claimed in independent claims 21, 33 and 38.
Further, this reference does not the composition as claimed in claim 40. 

Khan teaches nanocellulose-reinforced methylcellulose based biodegradable films. 
This reference does not teach the composition comprising a cellulose nanomaterial comprising crystalline and amorphous regions as claimed in independent claims 21, 33 and 38.
Further, this reference does not the composition as claimed in claim 40. 

Boluk teaches a composition of the present invention can be made with nanocrystalline cellulose alone as a thickening agent or optionally nanocrystalline 
This reference does not teach the composition comprising a cellulose nanomaterial comprising crystalline and amorphous regions as claimed in independent claims 21, 33 and 38.

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. 
Regarding amended claim 40, applicant argues Boluk clearly is not directed to the same field of endeavor as Applicant’s amended claim 40. 
Examiner respectfully traverses. 
Given that the claim is broadly drawn to a composition and give that both Boluk and the present invention are drawn to a composition having cellulose nanocrystals, it is clear that Boluk is analogous art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20110198282 (cited on the 2/9/21 IDS) teaches a coating layer having a non woven structure format of at least one of cellulose nanocrystals or microcrystals. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        2/24/21